9 A.3d 1134 (2010)
Diana K. BETZ, Executrix of the Estate of Charles Simikian, Deceased
v.
PNEUMO ABEX LLC, Successor-in-Interest to Abex Corporation, Allied Signal, Inc., in its own Right and as Successor-in-Interest to Allied Corporation, Successor-in-Interest to Bendix Corporation, Borg-Warner Corporation, Carlisle Companies, Inc., Okonite Company, General Motors Corporation, Kelsey-Hayes Company, Metropolitan Life Insurance Company, a/k/a Metropolitan Insurance Company, Daimler Chrysler Corporation, f/k/a Chrysler Corporation, Ford Motor Company, Volkswagen of America, Inc., Napa Automotive Parts Group, Rohrich Cadillac, Inc., Dyke Motor Supply Company Incorporated, South Hills Auto Parts Co.
Petition of Allied Signal, Inc. and Ford Motor Company.
No. 278 WAL 2010.
Supreme Court of Pennsylvania.
December 1, 2010.

ORDER
PER CURIAM.
AND NOW, this 1st day of December 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Did the Superior Court err in reversing the trial court's decision to exclude the testimony of Plaintiff's experts in this friction-product asbestos case?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.